(}R.N(}ENAI,
    lln tbe @nfte! 9tutes [,ourt of felersl                                  @lsimg
                                             No. 15-292C
                                         Filed: May 10, 2016
    ***rt


    COREY LEA,
                                                                           FILED
                            Plaintiff.                                   MAY   | 0 2016
                                                                        U.S. COURT OF
                                                                       FEDERAL CLAIMS



    UNITED STATES, et al.,
                            Defendants.l


            Corey Lea, Hendersonville, TN, re, Se plaintiff.
      Jessica L. Cole, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With her were
Reginald T. Blades, Jr., Assistant Director, Robert E. Kirschman, Jr., Director,
Commercial Litigation Branch, and Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Civil Division, Washington, D.C.


                                             ORDER
HORN. J.
       Pro se plaintiff, Corey Lea, filed a motion to reconsider this court's April 25, 2016
Order, which dismissed plaintiffs complaint for lack of subject matter jurisdiction, for lack
of standing, and on collateral estoppel grounds, pursuant to RCFC 59(a) and RCFC 60.
See Lea v. United States, 2016 WL 1697941, at -11 (Fed. CI. April 25, 2016). In his

1   This court's Order on April 25, 2016 dismissed all of plaintiff's claims against any
defendant other than the United States because all claims filed in the United States Court
of Federal Claims must be filed against only the United States as the defendant. See Rule
10(a) of the Rules of the United States Court of Federal Claims (RCFC) (2015). The
United States Supreme Court has indicated, for suits filed in the United States Court of
Federal Claims and its predecessors, "if the relief sought is against others than the United
States the suit as to them must be ignored as beyond the jurisdiction of the court." United
Statesv. Sherwood,312 U.S.584,588 (1941) (citation omitted); see also Kurtv. United
States, 103 Fed. Cl. 384,386 (2012); Stephenson v. United States,58 Fed. Cl. 186, 190
(2003).
somewhat confusing motion for reconsideration, plaintiff appears to contend that he has
standing, as a   re p      litigant, to pursue this action on behalf of the now-dissolved
corporation Corey Lea, Inc. because he is or was an officer or director of the allegedly
dissolved corporation. As this court explained in its April 25,2016 Order, however, Mr.
Lea, an individual, cannot represent the corporation Corey Lea, Inc. as an individual pro
se litigant, even if it is a dissolved entity. See id. Moreover, to the extent that plaintiff
moves for reconsideration on the basis that Corey Lea, Inc. has standing to pursue the
claims Mr. Lea raised in his complaint, plaintiff's argument fails because Corey Lea, Inc.
would have to be represented by counsel (see RCFC 83.1) and the corporation was not
a party in the case.

        Briefly summarized and construed liberally, as explained in more detail in this
court's April 25,2016 Order dismissing plaintiffs complaint in case number 15-292C, the
complaint in the above-captioned case appeared to allege that, in 2007, the now-
dissolved company Corey Lea, Inc. obtained a loan from Farmers National Bank to
purchase farm property. This loan was guaranteed by the United States Department of
Agriculture (USDA) Farm Service Agency (FSA) through a loan guarantee agreement.
As a result of the loan guarantee agreement, both Farmers National Bank and the USDA
FSA held mortgages on the farm property. In 2009, after foreclosure proceedings on the
property concluded, Farmers National Bank was granted a Judgment and Order of Sale
on the property. Since the foreclosure, plaintiff has initiated several actions across the
federal judiciary system, including the above-captioned case.2 Plaintiffs most recent



2  As noted in this court's April 25, 2016 Order, Corey Lea is a frequent federal court
litigant. In addition to the above-captioned case, which the court referred to as Lea lV,
plaintiff, Corey Lea, has filed at least eleven separate actions within the federal judiciary
system based on the same set of facts, including: Lea v. United States, No. 3:16-CV-
00735 (M.D. Tenn. April 13,2016) (ongoing); Lea v. Farmers Nat't Bank, No.3:1S-CV-
00595 (M. D. Tenn. May 27 , 2015) (finding plaintiff's case "to be legally frivolous by reason
of improper venue"); Lea v. United States, No. 14-44C, 2014WL2101367 (Fed. Cl. May
19,2014) (Lea l), affd in pe(, vacated in part, 592 F. App'x 930 (Fed. Cir. 201a) (!9a !!)
(voluntarily dismissed); Lea v. United States, '120 Fed. Cl.440 (Lea ilt) (granting
defendant's motion to dismiss); Lea v. United States, No. 14-CV-00040-TBR (W.D. Ky.
May 29, 2014) (dismissing plaintiff s complaint for violation of the sanctions against him);
Lea v. United States, No. 13-CV-001 1O-JHM (W.D.Ky.Feb.6,2014) (finding plaintiffs
claims frivolous and issuing sanctions enjoining plaintiff from filing related civil claims),
aff'd, No. 14-5493 (6th Cir. Dec. 18, 2014), cert. denied, Case No. 14-8315 (April 6,2015);
Lea v. United States, No. 10-CV-00052-JHM (W.D. Ky. Jul. 11, 2013) (granting
defendants' motion to dismiss), affd, No. 14-5445 (6th Cir. Dec. 18, 2014), cert. denied,
Case No. 14-8315 (April 6, 2015); Lea v. United States, 1:11-CV-0009a-JHM (W.D. Ky.
Aug. 26, 201 1) (transferred to Sixth Circuit at plaintiffs request); Lea v. United States, No.
10-CV-00029-JHM (W.D. Ky. Jan. 19,2011) (granting defendants' motion to dismiss),
affd, No. 1't -5969 (6th Cir. Aug. 7, 2013); Lea v. Kentuckv, '1:09-CV-0056-TBR (W.D. Ky.
April 20, 2010) (granting defendants' motion to dismiss); Lea v. Farmers Nat'l Bank, 1:09-
CV-00075-JHM-ERG (W.D. Ky. July 21,2009) (granting defendants' motion to dismiss
complaint in this court, case number 15-292C, attempted to allege several breaches of
contract, as well as takings claims.

         This court's April 25, 2016 Order dismissing plaintiffls complaint found that, with
regard to plaintiff's claims based on alleged takings, tort, and implied-in-fact contract, his
complaint was dismissed on collateral estoppel grounds because two other judges on this
court had previously dismissed those claims for lack of subject matter jurisdiction and
plaintiff had failed to cure the identified jurisdictional deficiencies in the complaint filed as
case number 15-292C assigned to the undersigned.3 See Lea v. United States, No. 14-
44C, 2014 WL 2101367 (dismissing plaintiffs claims alleging tortious interference and
fraud based on lack of subject matter jurisdiction); Lea v. United States, 120 Fed. Cl. at
444-446 (dismissing plaintiff's claims alleging contractual and regulatory takings under
the Sth Amendment to the United States Constitution, due process violations under the
Sth and 14th Amendments to the United States Constitution, unjust enrichment,
conspiracy, and implied-in-fact contract). With regard to plaintiffs remaining breach of
contract claims, this court found that "Mr. Lea, as a pro se plaintiff representing himself in
his personal capacity, is the wrong party to assert those claims." See Lea v. United States,
2016 WL 1697941 , at -1 1. The court explained:

       [T]he bonower identified on the guaranteed loan agreement was Corey Lea,
       Inc., the corporate entity, and not Mr. Lea personally. Similarly, the
       mortgagor identified on the second mortgage agreement was Corey Lea,
       Incorporated, and not Corey Lea.

td.

       Moreover, the April 25,2016 Order further explained:

       Mr. Lea cannot pursue these breach of contract allegations on behalf of
       Corey Lea, Inc. without representation. According to RCFC 83.1(a)(3) an
       "individual who is not an attorney may represent oneself or a member of
       one's immediate family, but may not represent a corporation, an entity, or
       any other person in any other proceeding before this court." RCFC
       83.1(a)(3) (2015); see also Talasila. Inc. v. United States,240F.3d 1064,
       1066 (Fed. Cir.) ("[Plaintiffl must be represented by counsel in order to
       pursue its claim against the United States in the Court of Federal Claims."),
       reh'q and reh'o en banc denied (Fed. Cir. 2001); Finast Metal prods.. Inc.
       v. United States, 12 Cl. Ct.759,761 (1987) ('lAl corporate'person'can no


and finding that pro se plaintiff corey Lea cannot pursue claim on behalf of corporation,
Corey Lea, Inc.).
3The court's April 25, 2016 order recounted, in detail, the procedural
                                                                        history of plaintiffls
two other, related actions at the United states court of Federal claims and his aooeal to
the United states court of Appeals for the Federal circuit. see Lea v. United states, 2016
WL 1697941 , at .3-5.
       more be represented in court by a non-lawyer-even its own president and
       sole shareholder-than can any individual."); Affourtit v. United States, 79
       Fed. Cl. 776,779 (2006) ('A corporation appearing before the United States
       Court of Federal Claims . . . must be represented by an attorney.") This rule
       applies despite possible financial hardship imposed on the plaintiff. See
       Richdel, Inc. v. Sunspool Coro.,699 F.2d 1366, 1366 (Fed. Cir. 1983)
       (holding that the plaintiff's "substantial financial hardship" did not waive the
       rule requiring corporations to be represented by counsel); Balbach v. United
       States, 119 Fed. Cl. 681, 683 (2015) ("A pro se plaintiff cannot represent a
       corporation . . . The Court cannot waive this rule, even for cases of severe
       financial hardship." (citing Affourtit v. United States, 79 Fed. Cl. at 780)). In
       accordance with RCFC 83.1 (a)(3), plaintiff cannot represent the interests ot
       Corey Lea, Inc. before this court because he is not an attorney admitted to
       the bar of this court. In his complaint and his subsequent submissions to
       the court, plaintiff confuses and conflates himself and his company, Corey
       Lea, Inc. Plaintiff, Corey Lea the individual, and Corey Lea, Inc., the
       corporate entity, however, are separate under the law. Plaintiff cannot cloak
       himself as Corey Lea, Inc. in order to assert a claim for damages against
       the United States. To the extent that Mr. Lea's complaint is a veiled attempt
       to allow Corey Lea, the individual, to litigate on behalf of Corey Lea, Inc.,
       under RCFC 83.1 (aX3), absent a notice of appearance filed by an attorney
       admitted to this court, plaintiffs complaint must be dismissed. Since no
       such notice of appearance has been filed, this court cannot proceed to
       adjudicate plaintiffs oro se contractual claims.a

td.

        In plaintiff's motion for reconsideration, Mr. Lea argues that this court improperly
concluded that plaintiff did not have standing, and plaintiff asserts that "[t]he defendant
did not raise the issue of a dissolved corporation having standing in this court," as well as
that "this suit is merely winding up the affairs of a dissolved corporation." Notwithstanding,
it remains the conclusion of this court that Corey Lea, the individual, cannot litigate on
behalf of the corporation Corey Lea, Inc. See RCFC 83.1(a)(3). Plaintiff has not raised
any new issues for this court's consideration that would lead this court to reconsider its
dismissal of plaintiffs complaint in its April 25,2016 Order.

        Reconsideration of a judgment is not intended to permit a party to retry its case
when it previously was afforded a full and fair opportunity to do so. The United States
Court of Appeals for the Federal Circuit has stated that: "The decision whether to grant
reconsideration lies largely within the discretion of the [trial] court." Yuba Natural Res..
lnc. v. United States , 904 F .2d 1577 , 1583 (Fed. Cir.), reh'q denied (Fed. Cir. 1990); see

4As noted in the court's April25,2016 Order, plaintiff understands the difference between
himself, Corey Lea, and Corey Lea, lnc. as he has previously also filed actions as Corey
Lea, Inc. See, e.q., Lea et al. v. United States, No. 10-CV-00029-JHM (Mr. Lea filed as
two separate plaintiffs: Corey Lea, Inc. and Corey Lea).
also Carterv. United States,207 Ct. C|.316,318,518 F.2d 1199, 1199 (1975), cert.
denied, 423 U.S. 1076, reh'q denied, 424 U.5.950 (1976); Osaoe Tribe of Indians of
Okla.,97 Fed. C|.345,348 (2011)(discussing RCFC 59(a) and 60(b)); Oenqa v. United
States,97 Fed. C|.80,83 (2011) (discussing RCFG 59(a)); Websterv. United States,92
Fed. Cl. 321 ,324, recons. denied, 93 Fed. Cl. 676 (2010) (discussing RCFC 60(b));Alpha
l, L.P. ex rel. Sands v. United States, 86 Fed. CI. 126, 129 (2009) (discussing RCFC 54(b)
and 59(a)); Banks v. United States, 84 Fed. Cl. 288, 29'l-92 (2008) (discussing RCFC
54(b) and 59(a)); Conioan v. United States, 70 Fed. Cl. 665, 667-68 (2006) (discussing
RCFC 59(a)); Tritek Techs., Inc. v. United States,63 Fed. C\.740,752 (2005); Keeton
Corr.. lnc. v. United States, 60 Fed. C|.251,253 (2004) (discussing RCFC 59(a)); Paalan
v. United States,58 Fed. Cl.99, 105 (2003), affld, 120 F. App'x 817 (Fed. Cir.), cert.
denied, 546 U.S. 8aa (2005); Citizens Fed. Bank. FSB v. United States, 53 Fed. Cl. 793,
794 (2002) (discussing RCFC 59(a)).
        "Motions for reconsideration must be supported 'by a showing of extraordinary
circumstances which justify relief."' Caldwell v. United States, 391 F.3d 1226,1235 (Fed.
Ctr. 2004) (quoting Fru-Con Constr. Corp. v. United States , 44 Fed. Cl. 298, 300 (1999)),
reh'q en banc denied (Fed. Cir.), cert. denied, 546 U.S. 826 (2005) (discussing RCFC
59(a)); see also Fiskars. Inc. v. Hunt Mfo. Co.,279 F.3d 1378, 1382 (Fed. Cir. 2002)
("Rule 60(b)(6) is available only in extraordinary circumstances and only when the basis
for relief does not fall within any of the other subsections of Rule 60(b)." (citing Marquip,
Inc. v. FosberAmerica, Inc., 198 F.3d 1363, 1370 (Fed. Cir. 1999), reh'q denied (Fed.
Cir.2000)); ProvidentSav. Bankv. Popovich, Tl F.3d 696,700 (7th Cir. 1995)); Oenoa
v. United States, 97 Fed. Cl. at 83; Seldovia Native Ass'n Inc. v. United States, 36 Fed.
Cl. 593, 594 (1996), affd, 144 F.3d 769 (Fed. Cir. 1998) (discussing RCFC 59(a)).
Generally, "[t]he cases seem to make [a] faulVno fault distinction the controlling factor in
determining whether extraordinary circumstances will be found or not. In a vast majority
of cases finding that extraordinary circumstances do exist so as to justify relief, the movant
is completely without fault...." 12 Joseph T. Mclaughlin and Thomas D. Rowe, Jr.,
Moore's Federal Practice S 60.48[3][b] (3rd ed. 2008) (discussing RCFC 60(b)(6)); see
also Amado v. Microsoft Coro., 517 F.3d 1353, 1363 (Fed. Cir. 2008) (citing pioneer lnv.
Servs. Co. v. Brunswick Assoc. Ltd. P'ship, 507 U.S. 380, 393 (1993)) (discussing RCFC
60(bx6)).

       Courts must address reconsideration motions with "exceptional care." Carter v.
United States, 207 Ct. Cl. at 31 8, 51 8 F .2d at 1199; see also Global Computer Enters. v.
United States, 88 Fed. Cl. 466, 468 (2009) (discussing RCFC 59(a)). .The three primary
grounds that justify reconsideration are: '(1) an intervening change in the conkolling law;
(2) the availability of new evidence; and (3) the need to correct clear error or prevent
manifest injustice."' Delaware Vallev Floral Grp.. Inc. v. Shaw Rose Nets. LLC, 597 F.3d
1374, 1383 (Fed. Cir.2010); see also Griffin v. United States, 96 Fed. Ct. 1,7 (2010),
mot. to amend denied, appeal dismissed , 454 F . App'x 899 (Fed. Cir. 201 1) (discussing
RCFC 59(a)); Totolo/Kinq Joint Venture v. United States, 89 Fed. Cl. 442, 444 (2009)
(quoting Stockton E. Water Dist. v. United States, 76 Fed. Ct.497,499 (2007), affd in
oart, vacated in pe{, rev'd in part on other qrounds, 583 F.3d 1344 (2005) (citation
omitted) (discussing RCFC 59(a))) aopeal dismissed ,431 F. App'x 895 (Fed. Cir.), reh,o
denied (201 1) (discussing RCFC 59(a)); Dairvland Power Coop. v. United States, 90 Fed.
C|.615,652 (2009), recons. denied, No.04-106C,2010WL637793 (Fed. Cl. Feb.22,
2010), affd in pgg!, vacated in part on other orounds, 20'l 1 WL 2519519 (Fed. Cir. June
24, 2011) (discussing RCFC 59(a)); Matthews v. United States, 73 Fed. Cl. 524, 526
(2006) (citations omitted) (discussing RCFC 59); Prati v. United States, 82 Fed. Cl. 373,
376 (2008) (discussing RCFC 59(a)); Tritek Techs.. lnc. v. United States, 63 Fed. Cl. at
752; Bannum. lnc. v. United States, 59 Fed. Cl.241 ,243 (2003) (discussing RCFC 59(a));
Citizens Fed. Bank, FSB v. United States, 53 Fed. Cl. at794; Strickland v. United States,
36 Fed. C|.651,657, recons. denied (1996) (discussing RCFC 59(a)); Bishop v. United
States,26 Cl. Ct.281,286, recons. denied (1992) (discussing RUSCC 59). "Manifest,"
as in "manifest injustice," is defined as "clearly apparent or obvious." Ammex. lnc. v.
United States,52 Fed. C|.555,557 (2002), affd,384 F.3d 1368 (Fed. Cir.2004), cert.
denied, 544 U.S. 948 (2005) (discussing RCFC 59). "Where a party seeks reconsideration
on the ground of manifest injustice, it cannot prevail unless it demonstrates that any
injustice is'apparent to the point of being almost indisputable."' Griffin v. United States,
96 Fed. Cl. at7 (quoting Pac. Gas & Elec. Co. v. United States,74 Fed. C1.779,785
(2006), affd inpeg, rev'd in parton otherorounds,536 F.3d 1282(Fed. Cir.2008)). "A
court, therefore, will not grant a motion for reconsideration if the movant 'merely
reasserts...arguments previously made...all of which were carefully considered by the
court."' Ammex, Inc. v. United States, 52 Fed. Cl. at 557 (quoting Principal Mut. Life Ins.
Co. v. United States,29 Fed. Cl. 157, 164 (1993), affd,50 F.3d 1021 (Fed. Cir.), reh'o
denied, en banc suqqestion declined (Fed. Cir. 1995)) (emphasis in original); see
also Griffin v. United States, 96 Fed. Cl. at 7; Bowlino v. United States, 93 Fed. Cl. 551,
562, recons. denied (2010) (discussing RCFC 59(a) and 60(b)); Webster v. United States,
92 Fed. Cl. at324 (discussing RCFC 59(a) and 60(b)); Pincknev v. United States, 90 Fed.
Cl. 550, 555 (2009); Tritek Techs.. Inc. v. United States, 63 Fed. Cl. a1752.

       In sum, it is logical and well established that, "'[t]he litigation process rests on the
assumption that both parties present their case once, to their best advantage;'a motion
for reconsideration thus should not be based on evidence that was readily available at
the time the motion was heard." Seldovia Native Ass'n Inc. v. United States, 36 Fed. Cl.
at 594 (quoting Aerolease Lonq Beach v. United States, 31 Fed. Cl.342,376, affd, 39
F.3d 1 198 (Fed. Cir. 1994) (table)). "Post-opinion motions to reconsider are not favored,
especially 'where a party has had a fair opportunity to... litigate the point in issue."'
Aerolease Lonq Beach v. United States, 31 Fed. Cl. at 376 (quoting Prestex. lnc. v. United
States,4 Cl. Ct.317,318, affd,746F.2d 1489 (Fed. Cir. 1984) (citing Gen. Elec. Co. v.
United States, 189 Ct. Cl. 116, 117-18,416 F .2d 1320, 1321 (1969))) (omission in original;
other citation omitted).

        Not only does Mr. Lea's motion to reconsider fail to raise any new issues, but, it
demonstrates his refusal to understand the rules on legal representation of corporate
entities clearly set forth in RCFC 83.1 . Plaintiff's argument does not even address the
clear prohibition in RCFC 83.1 directing that pro se individuals "may not represent a
corporation, an entity, or any other person in any other proceeding before this court."
RCFC 83.1(a)(3). Further, to the extent that plaintiff argues that the allegedly now-
dissolved corporation Corey Lea, Inc. has standing to pursue its claims against the United
States in this court, Mr. Lea fails to distinguish that Corey Lea, Inc. is not a plaintiff in the
above-captioned case. Indeed, in the April 25, 2016 Order, this court specifically
indicated:

       Even if there could be any viable claims against defendant based on the facts in
       plaintiff's complaint, which this court does not reach or conclude, Mr. Lea, as a pro
       se plaintiff representing himself in his personal capacity, is the wrong party to
       assert those claims.... Instead, Corey Lea, Inc., which is the named entity on
       both the loan guarantee agreement between the USDA and Farmers National
       Bank and the second mortgage agreement, is the only entity that may be eligible
       to allege contractual claims against defendant based on third party beneficiary
       status.

See Lea v. United States, 2016 WL 1697941 , at.11.

        Additionally, notwithstanding plaintiffs attempt in his motion for reconsideration to
reargue his motion for summary judgment, because the court found that it lacked
jurisdiction to consider plaintiff's claims, the court deemed that motion moot in its April 25,
                         *12; see also Booth v. United States, 990 F.2d 617,620 (Fed. Cir.
2016 Order. See id., at
 1993); Estes Express Lines v. United States,l23Fed. Cl. 538, 550 (2015) (dismissing
parties' cross motions for summary judgment as moot because the court did not possess
jurisdiction to consider plaintiffs claim).

                                       CONCLUSION

       For the foregoing reasons and because plaintiff has failed to raise any new issues
that would warrant reconsideration of this court's April 25, 2016 Order, plaintiff's motion
for reconsideration is DENIED.

       IT IS SO ORDERED.


                                                        MARIAN BLANK HORN
                                                               Judge